 

Exhibit 10.22

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
this 21st day of September, 2016 by and between MutualBank (hereinafter referred
to as the "Bank"), MutualFirst Financial, Inc. (the "Company") and Christopher
D. Cook (the "Employee").

 

WHEREAS, the Employee is currently serving as Senior Vice President and Chief
Financial Officer of the Bank and Chief Financial Officer of the Company; and

 

WHEREAS, the Employee, the Bank and the Company have previously executed an
employment agreement; and

 

WHEREAS, the Boards of Directors of the Bank and the Company believe it is in
the best interests of the Bank to enter into this Amended and Restated Agreement
(the “Agreement”) with the Employee in order to ensure compliance with Section
409A of the Code; and

 

WHEREAS, the Board of Directors of the Company has approved and authorized the
execution of this Agreement for the purpose of the Company making the guarantee
set forth in Section 19; and

 

WHEREAS, the Board of Directors of the Bank has approved and authorized the
execution of this Agreement with the Employee to take effect as stated in
Section 2 hereof.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

 

1.           Definitions.

 

(a)          The term "Change in Control" includes any of the following events:
(1) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company or the Bank possessing 30% or more of the total voting
power of the outstanding stock of the Company or the Bank; (2) individuals who
are members of the board of directors of the Company on the date hereof (the
"Incumbent Board") cease for any reason during any 12-month period to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
a majority of the directors comprising the Incumbent Board, or whose nomination
for election by the Company’s stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; (3) any person or persons acting as a group (within the meaning
of Section 409A of the Code) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company or the Bank that have a gross fair market value
of 40% or more of the total gross fair market value of all of the assets of the
Company or the Bank immediately before such acquisition or acquisitions; or (4)
any other event which is not covered by the foregoing subsections but which the
Board of Directors determines to affect control of the Company or the Bank and
with respect to which the Board of Directors adopts a resolution that the event
constitutes a Change in Control for purposes of the Agreement; provided that
with respect to each of the events covered by clauses (1) through (4) above, the
event must also be deemed to be either a change in the ownership of the Company
or the Bank, a change in the effective control of the Company or the Bank or a
change in the ownership of a substantial portion of the assets of the Company or
the Bank within the meaning of Section 409A of the Code. The term "Change in
Control" shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company.

 

 

 

 

(b)          The term "Commencement Date" means October 1, 2016.

 

(c)          The term "Date of Termination" means the date upon which the
Employee ceases to serve as an employee of the Bank.

 

(d)          The term "Involuntary Termination" means a termination of the
employment of the Employee without the Employee’s express written consent, and
shall include a termination by the Employee as a result of any of the following:
(1) a material diminution of or interference with the Employee’s duties, titles,
responsibilities and benefits as Senior Vice President and Chief Financial
Officer of the Bank and Chief Financial Officer of the Company, (2) a change in
the principal workplace of the Employee to a location outside of a 30 mile
radius from the Bank’s headquarters office as of the date hereof, (3) a material
reduction in the number or seniority of other Bank personnel reporting to the
Employee or a material reduction in the frequency with which, or in the nature
of the matters with respect to which, such personnel are to report to the
Employee, other than as part of a Bank-or Company-wide reduction in staff, (4) a
material reduction in the Employee’s salary or a material adverse change in the
Employee’s perquisites, benefits, contingent benefits or vacation, other than as
part of an overall program applied uniformly and with equitable effect to all
members of the senior management of the Bank or the Company, or (5) a material
permanent increase in the required hours of work or the workload of the
Employee; provided in each case that Involuntary Termination shall mean a
cessation or reduction in the Employee’s services for the Bank and the Company
(and any other affiliated entities that are deemed to constitute a “service
recipient” as defined in Treasury Regulation §1.409A-1(h)(3) that constitutes a
“Separation from Service” as determined under Section 409A of the Code, taking
into account all of the facts, circumstances, rules and presumptions set forth
in Treasury Regulation §1.409A-1(h) and that also constitutes an involuntary
Separation from Service under Treasury Regulation §1.409A-1(n). In addition,
before the Employee terminates his employment pursuant to clauses (1) through
(5) of the preceding sentence, the Employee must first provide written notice to
the Company and the Bank within ninety (90) days of the initial existence of the
condition, describing the existence of such condition, and the Company and the
Bank shall thereafter have the right to remedy the condition within thirty (30)
days of the date they received the written notice from the Employee. If the
Company and the Bank remedy the condition within such thirty (30) day cure
period, then the Employee shall not have the right to terminate his employment
as the result of such event. If the Company and the Bank do not remedy the
condition within such thirty (30) day cure period, then the Employee may
terminate his employment as the result of such event at any time within sixty
(60) days following the expiration of such cure period. The term "Involuntary
Termination" does not include Termination for Cause or termination of employment
due to retirement, death, disability or suspension or temporary or permanent
prohibition from participation in the conduct of the Bank’s affairs under
Section 8 of the Federal Deposit Insurance Act ("FDIA").

 

 Page 2 of 9 

 

 

(e)          The terms "Termination for Cause" and "Terminated For Cause" mean
termination of the employment of the Employee because of the Employee's personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. No act or failure to act by the Employee shall be
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the Company or the Bank. The Employee shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Bank at a meeting of the Board called and held for
such purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board the Employee has engaged in
conduct described in the preceding sentence and specifying the particulars
thereof in detail.

 

(f)          The term “Code” means the Internal Revenue Code of 1986, as
amended, or any successor code thereto.

 

(g)          The term “Section 409A” means Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.

 

2.           Term. The term of this Agreement shall be a period of three years
beginning on the Commencement Date, subject to earlier termination as provided
herein. Beginning on the first anniversary of the Commencement Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that (1) the
Bank has not given notice to the Employee in writing at least 90 days prior to
such anniversary that the term of this Agreement shall not be extended further;
and (2) prior to such anniversary, the Board of Directors of the Bank explicitly
reviews and approves the extension. Reference herein to the term of this
Agreement shall refer to both such initial term and such extended terms.

 

3.           Employment. The Employee is employed as Senior Vice President and
Chief Financial Officer of the Bank and Chief Financial Officer of the Company
as of the Commencement Date. As such, the Employee shall render administrative
and management services as are customarily performed by persons situated in
similar executive capacities, and shall have such other powers and duties of an
officer of the Bank and the Company as the Board of Directors may prescribe from
time to time.

 

4.           Compensation.

 

(a)          Salary. The Bank agrees to pay the Employee during the term of this
Agreement, not less frequently than monthly, the salary established by the Board
of Directors, which shall be at least $232,500 annually. The amount of the
Employee's salary shall be reviewed by the Board of Directors, beginning not
later than the first anniversary of the Commencement Date. Adjustments in salary
or other compensation shall not limit or reduce any other obligation of the Bank
or of the Company under this Agreement. The Employee's salary in effect from
time to time during the term of this Agreement shall not thereafter be reduced.

 

 Page 3 of 9 

 

 

(b)          Discretionary Bonuses. The Employee shall be entitled to
participate in an equitable manner with all other executive officers of the Bank
in discretionary bonuses as authorized and declared by the Board of Directors to
its executive employees. No other compensation provided for in this Agreement
shall be deemed a substitute for the Employee's right to participate in such
bonuses when and as declared by the Board of Directors. Any discretionary bonus
shall be paid not later than 2½ months after the year in which the Employee
obtains a legally binding right to the bonus. If the discretionary bonus cannot
be paid by that date, then it shall be paid on the next following April 15, or
such other date during the year as permitted under Section 409A.

 

(c)          Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Bank, provided that the Employee
accounts for such expenses as required under such policies and procedures.

 

5.           Benefits.

 

(a)          Participation in Retirement and Employee Benefit Plans. The
Employee shall be entitled to participate in all plans relating to pension,
thrift, profit-sharing, group life and disability insurance, medical and dental
coverage, education, cash bonuses, and other retirement or employee benefits or
combinations thereof, in which the Bank's executive officers participate.

 

(b)          Fringe Benefits. The Employee shall be eligible to participate in,
and receive benefits under, any fringe benefit plans which are or may become
applicable to the Bank's executive officers, including, without limitation, the
Company's Stock Option Plan and any restricted stock plan.

 

6.           Vacations; Leave. The Employee shall be entitled to annual paid
vacation in accordance with the policies established by the Board of Directors
for executive employees and to voluntary leave of absence, with or without pay,
from time to time at such times and upon such conditions as the Board of
Directors may determine in its discretion.

 

 Page 4 of 9 

 

 

7.           Termination of Employment.

 

(a)          Involuntary Termination. The Board of Directors may terminate the
Employee’s employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee’s right to
compensation or other benefits under this Agreement. In the event of Involuntary
Termination other than concurrently with or within twelve (12) months after a
Change in Control, (1) the Bank shall pay to the Employee during the remaining
term of this Agreement, the Employee’s salary at the rate in effect immediately
prior to the Involuntary Termination, payable in such manner and at such times
as such salary would have been payable to the Employee under Section 4 if the
Employee had continued to be employed by the Bank, and (2) the Bank shall
provide to the Employee during the remaining term of this Agreement
substantially the same benefits as the Bank maintained for its executive
officers immediately prior to the Involuntary Termination, including Bank-paid
dependent medical and dental coverage, provided that if either the Bank is
unable to provide such insurance coverage in-kind or the continuation of such
insurance coverage would trigger excise taxes under Section 4980D of the Code,
then the Bank shall make a lump sum cash payment to the Employee equal to the
projected cost of providing such insurance coverage for the remaining term of
this Agreement, with the projected cost to be based on the costs being incurred
immediately prior to the Involuntary Termination as increased by 10% on each
scheduled renewal date. If the Employee is a “Specified Employee” (as defined in
Section 409A of the Code) at the time of his Separation from Service, then
payments under this Section 7(a) which are not considered paid on account of an
involuntary separation from service (as defined in Treasury Regulation
§1.409A-1(b)(9)(iii)), and as such constitute deferred compensation under
Section 409A of the Code, shall not be paid until the 185th day following the
Employee’s Separation from Service, or his earlier death (the “Delayed
Distribution Date”). Any payments deferred on account of the preceding sentence
shall be accumulated without interest and paid with the first payment that is
payable in accordance with the preceding sentence and Section 409A of the Code.
To the extent permitted by Section 409A of the Code, amounts payable under this
Section 7(a) which are considered deferred compensation shall be treated as
payable after amounts which are not considered deferred compensation.

 

(b)          Termination for Cause. In the event of Termination for Cause, the
Bank shall pay the Employee the Employee's salary and benefits through the Date
of Termination, and the Bank shall have no further obligation to the Employee
under this Agreement.

 

(c)          Voluntary Termination. The Employee's employment may be voluntarily
terminated by the Employee at any time upon 90 days written notice to the Bank
or upon such shorter period as may be agreed upon between the Employee and the
Board of Directors. In the event of such voluntary termination, the Bank shall
be obligated to continue to pay to the Employee the Employee's salary and
benefits only through the Date of Termination, at the time such payments are
due, and the Bank shall have no further obligation to the Employee under this
Agreement.

 

(d)          Change in Control. In the event of Involuntary Termination of the
Employee concurrently with or within 12 months after a Change in Control, the
Bank shall, subject to Section 8 of this Agreement and in lieu of the amount set
forth in Section 7(a) of this Agreement, (1) pay to the Employee in a lump sum
in cash within 25 business days after the Involuntary Termination an amount
equal to 299% of the Employee’s "base amount" as defined in Section 280G of the
Code; and (2) provide to the Employee during the remaining term of this
Agreement substantially the same health benefits as the Bank maintained for its
executive officers immediately prior to the Change in Control, provided that if
either the Bank is unable to provide such insurance coverage in-kind or the
continuation of such insurance coverage would trigger excise taxes under Section
4980D of the Code, then the Bank shall make a lump sum cash payment to the
Employee equal to the projected cost of providing such insurance coverage for
the remaining term of this Agreement, with the projected cost to be based on the
costs being incurred immediately prior to the Involuntary Termination as
increased by 10% on each scheduled renewal date.

 

(e)          Death; Disability. In the event of the death of the Employee while
employed under this Agreement and prior to any termination of employment, the
Employee's estate, or such person as the Employee may have previously designated
in writing, shall be entitled to receive from the Bank the salary and benefits
of the Employee through the last day of the calendar month in which the Employee
died. If the Employee becomes disabled as defined in the Bank's then current
disability plan, if any, or if the employee is otherwise unable to serve in his
current capacity, this Agreement shall continue in full force and effect, except
that the salary paid to the Employee shall be reduced by any disability
insurance payments made to Employee on policies of insurance maintained by the
Bank at its expense.

 

 Page 5 of 9 

 

 

(f)          Temporary Suspension or Prohibition. If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. § 1818(e)(3) and (g)(1), the Bank's obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Employee all or part of the compensation withheld while
its obligations under this Agreement were suspended and (ii) reinstate in whole
or in part any of its obligations which were suspended.

 

(g)          Permanent Suspension or Prohibition. If the Employee is removed
and/or permanently prohibited from participating in the conduct of the Bank's
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. § 1818(e)(4) and (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(h)          Default of the Bank. If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.

 

(i)           Termination by Regulators. All obligations of the Bank under this
Agreement shall be terminated, except to the extent determined that continuation
of this Agreement is necessary for the continued operation of the Bank: (1) by
the Board of Directors of the Federal Deposit Insurance Corporation (the "FDIC
Board") or its designee, at the time the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA; or (2) by the FDIC Board
or its designee, at the time the FDIC Board or its designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the FDIC Board to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by any such action.

 

(j)           Notwithstanding any other provision contained in this Agreement,
if either (i) the time period for making any cash payment under this Section 7
commences in one calendar year and ends in the succeeding calendar year or (ii)
in the event any payment under this Section 7 is made contingent upon the
execution of a general release and the time period that the Employee has to
consider the terms of such general release (including any revocation period
under such release) commences in one calendar year and ends in the succeeding
calendar year, then the payment shall not be paid until the succeeding calendar
year.

 

 Page 6 of 9 

 

 

8.           Certain Reduction of Payments by the Bank.

 

(a)          Notwithstanding any other provision of this Agreement, if payments
under this Agreement, together with any other payments received or to be
received by the Employee in connection with a Change in Control would cause any
amount to be nondeductible for federal income tax purposes pursuant to Section
280G of the Code, then benefits under this Agreement shall be reduced (not less
than zero) to the extent necessary so as to maximize payments to the Employee
without causing any amount to become nondeductible. If the payments and benefits
to the Employee are required to be reduced pursuant to this Section 8(a), then
the cash severance payable pursuant to Section 7(d) of this Agreement shall be
reduced first.

 

(b)          Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and any regulations promulgated thereunder.

 

9.           No Mitigation. The Employee shall not be required to mitigate the
amount of any salary or other payment or benefit provided for in this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
the Employee as the result of employment by another employer, by retirement
benefits after the Date of Termination or otherwise.

 

10.         Attorneys Fees. In the event the Bank exercises its right of
Termination for Cause, but it is determined by a court of competent jurisdiction
or by an arbitrator pursuant to Section 18 that cause did not exist for such
termination, or if in any event it is determined by any such court or arbitrator
that the Bank has failed to make timely payment of any amounts owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys' fees, incurred in challenging
such termination or collecting such amounts. Such reimbursement shall be in
addition to all rights to which the Employee is otherwise entitled under this
Agreement.

 

11.         Non-Solicitation. During the three year period next following the
Date of Termination, the Employee shall not directly or indirectly solicit,
encourage, or induce any depositor or customer of the Company or the Bank or any
affiliates of either the Company or the Bank, to leave the Company, the Bank or
any affiliate, or directly or indirectly induce or attempt to persuade any then
current employee of the Company, the Bank or any affiliate to terminate their
employment.

 

12.         No Assignments.

 

(a)          This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Bank shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by an assumption agreement in form and
substance satisfactory to the Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession or assignment had taken place.
Failure of the Bank to obtain such an assumption agreement prior to the
effectiveness of any such succession or assignment shall be a breach of this
Agreement and shall entitle the Employee to compensation from the Bank in the
same amount and on the same terms as the compensation pursuant to Section 7(d)
hereof. For purposes of implementing the provisions of this Section 12(a), the
date on which any such succession becomes effective shall be deemed the Date of
Termination.

 

 Page 7 of 9 

 

 

(b)          This Agreement and all rights of the Employee hereunder shall inure
to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee's devisee, legatee or other designee
or if there is no such designee, to the Employee's estate.

 

13.         Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank or Company at its
home office, to the attention of the Board of Directors with a copy to the
Secretary, or, if to the Employee, to such home or other address as the Employee
has most recently provided in writing to the Bank.

 

14.         Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

 

15.         Headings. The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

16.         Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

17.         Governing Law. This Agreement shall be governed by the laws of the
United States to the extent applicable and otherwise by the laws of the State of
Indiana.

 

18.         Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction.

 

19.         Company Guarantee. The Company hereby guarantees the obligations of
the Bank to the Employee under this Agreement. This guarantee shall be subject
to the provisions of 12 U.S.C. Section 1828(k) and regulations thereunder.

 

20.         Supersedes Prior Agreements. This Agreement supersedes any and all
prior employment agreements entered into by and between the Employee, the Bank
or the Company.

 

 Page 8 of 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

Attest:   MUTUALBANK             Secretary   By: David W. Heeter     Its: Chief
Executive Officer             MUTUALFIRST FINANCIAL, INC.             Secretary
  By: David W. Heeter     Its: President and CEO             EMPLOYEE          
      Christopher D. Cook

 

 Page 9 of 9 

 